DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-20 of U.S. Application No. 16/660,133 filed on 10/22/2019 have been examined.
Claims 1-20 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/22/2019 and 01/20/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The closest prior art of record is Yadav et al. [USPGPub 2020/0304523], hereinafter referred to as Yadav.
Yadav disclose a method of analyzing program execution in a robotic device, the method comprising: 	by an operating system comprising processor and that is communicatively connected to a plurality of sensors and a plurality of components of a robotic device: 
As per claims 1 and 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious for each sensor: performing an execution flow comprising one or more processes on the sensor data from that sensor, and updating the data log to include an identifier and time stamp for one or more additional checkpoints during the execution flow, fusing results from each execution flow to yield fused data; using the fused data as an input for a decision process; causing a component of the robotic device to take an action in response to an output of the decision process; and recording the action, an action timestamp and the data logs for each sensor in a memory.
Claims 2-10 depend from claim 1 and claims 12-20 depend from claim 11 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2022/0006821 – Provides a storage processing unit configured to USPGPub 2021/0190641 – Provides a method includes receiving raw data and generating a manufacturing data packet (MDP) that includes at least a portion of the raw data. Generating the MDP includes associating metadata with the raw data and associating a timestamp with the raw data. The timestamp is synchronized to a common reference time. A data model associated with the MDP is obtained. The data model includes one or more predefined data types and one or more predefined data fields. A first data type from the one or more predefined data types is determined based at least in part on characteristics of the raw data. An algorithm is determined based at least in part on the first data type. The MDP is processed according to the algorithm to produce an output. The first data type is associated with the raw data. The output is associated with a data field of the first data type.	USPGPub 2020/0379454 – Provides a predictive maintenance server receives data from sensors of equipment. The server uses one or more machine learning models to assign an anomaly score. Responsive to the anomaly score exceeding a threshold value, the server may issue an alert. The machine learning model may be supervised or unsupervised. In one embodiment, the machine learning model use several sensor channels to predict the values of one or more vitals of the equipment and compare the predicted values to the actual measured values of the vitals. The server may assign an anomaly score based on the differences between the predicted values and the measured values. In one embodiment, the machine learning model may be an autoencoder that generates a distribution of the measurement values to determine the likelihood of observing the actual measured values in a normal operation. In one embodiment, the server may use a histogram approach to predict anomaly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662